Title: To James Madison from Roger Strong, 9 July 1816
From: Strong, Roger
To: Madison, James



Sir.
N. York 9th. July 1816.

It is understood that there are many applications for the Office of Marshall, for the Southern District of New York,become vacant by the death of Genl. Smith. Nevertheless I beg leave to say that if a Commission be given me for the purpose, I will assume the Duties of that Office, and use my best Endeavours to perform them faithfully and satisfactorily.  At the same time Sir, I do not wish to be considered, a Competitor of any Gentleman, whose appointment will better serve or promote the public Interest, having in early life, when for several years a member of the revolutionary Army & to this day, entertained the sentiment, that the good of the Republic—the Interests of our Country—& of our fellow Citizens collectively, ought to be prefered, primarily to individual Interest.  Very respectfully, I am Sir your Mot. Obt. Servant

Roger Strong

